DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mask holding device configured to hold, board lifting and lowering device configured to lift and lower, first imaging device capable of entering in claim 1, relative moving device configured to relatively move, relative position control device configured to control in claim 7 and a second imaging device capable of entering in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “a movement state acquiring device configured to acquire a movement of each of the at least one target through hole based of each of target through holes…” is indefinite.  It is not clear what element or structure is configured to interact with the imaging device of a movement state acquiring device to be able to image and acquire the movement state of the through hole/through holes.  In paragraph 0022 of the disclosure it appears that there is a control device that interacts with the imaging device to provide a state of a through hole or through holes.  For purposes of furthering prosecution, the examiner takes the position that a prior art that provides an imaging with a control unit is capable of acquiring positions of through holes 
With respect to claim 2, the limitation “a movement state acquiring device includes an average value acquiring section that acquires a movement amount of a reference point…” is indefinite.  It is not clear what element or structure interacts with an average value acquiring section to be able to acquire a movement amount of a reference point of through holes.  In paragraphs 0037 and 0042 of the disclosure it appears that there is a control device and/or storage device that interacts with the imaging device to provide a state of a through hole or through holes. For purposes of furthering prosecution, the examiner takes the position that a prior art that provides a movement state acquiring device with a control unit is capable of acquiring movement amounts of through holes until further clarification.  Additionally, claim 2 recites the limitation "multiple target through holes" in lines 3, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 3 and 4, the limitation “a movement state acquiring device includes a first printing failure acquiring section that acquires movement amount of a reference point….” in claim 3 and “a movement state acquiring device includes a second printing failure acquiring section that acquires movement amount of a reference point….” in claim 4 …” is indefinite.  It is not clear what element or structure interacts with a first and second printing failure acquiring section to be able to acquire a movement amount of a reference point of through holes.  In paragraph 0042 of the disclosure it appears that there is a control device and/or storage device that interacts 
With respect to claim 5, the limitation “a movement state acquiring device includes a replacement required state acquiring section that acquires a change over time of the movement state of at least one target through hole…” in line 5  is indefinite.  It is not clear what element or structure interacts with a replacement required state acquiring section.  In paragraph 0042 of the disclosure it appears that there is a control device and/or storage device. For purposes of furthering prosecution, the examiner takes the position that a prior art that provides a replacement required state acquiring section with a control unit provides capability until further clarification.  Additionally, claim 3 recites the limitation "each of the at least one target through hole". There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Patent 6,036,994) in view of Maeda et al. (JP 2013-018122).
With respect to claim 1, Tanaka et al. teaches a mask printing machine for printing viscous fluid on a circuit board through multiple through holes formed on a mask, comprising:
 a mask holding device (8) configured to hold the mask (4); 
a board lifting and lowering device (3) configured to lift and lower the circuit board (1) between a separated position, which is below the mask (4) held by the mask holding device (8) and separated from the mask (4), and a contact position at which the circuit board contacts a lower surface of the mask (Figure 5); 
a first imaging device (6) capable of entering above the mask (4) held by the mask holding device (8) and capable of imaging each of the multiple through holes (18 and Column 4, Lines 50-57 and Column 5, Lines 40-51); and 
a movement state acquiring device (Step 7, Column 5, Lines 40-51) wherein each of the at least one target through hole imaged when the circuit board is at the contact position by the first imaging device (camera 6, Abstract, Step 7).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a movement state acquiring device taught by Tanaka et al. to acquire movement of each through hole as taught by Maeda et al. for the purpose of effectively aligning a substrate with a mask plate with high positional accuracy by eliminating a positioning error caused by a mechanical error of a lift drive mechanism of a substrate positioning unit.
	With respect to claim 2, Maeda et al. teaches the movement state acquiring device includes an average value acquiring section that acquires a movement amount of a reference point of each of multiple target through holes as the at least one target through hole, as a physical quantity representing the movement state, and acquires an average value of the movement amount of the reference point of each of the multiple target through holes (Paragraphs 0008, 0019, 0020, 0022, 0027-0029, 0034, 0037 and 0039).

	With respect to claim 4, Tanaka et al. teaches the movement state acquiring device includes a second printing failure state acquiring section that acquires a movement direction of a reference point of each of the multiple target through holes as the at least one target through hole, as a state representing the movement state, and sets a printing failure state in a case where movement directions of the reference points of two target through holes among the multiple target through holes are opposite to each other (control unit 17 in Column 8, Lines 46-57).
	With respect to claim 5, Tanaka et al. teaches the movement state acquiring device includes a replacement required state acquiring section that acquires a change over time of the movement state of each of the at least one target through hole, and acquires whether the mask holding device is in a replacement required state based on the acquired change over time (control unit 17 in Column 8, Lines 46-57).


	With respect to claim 7, Tanaka et al. teaches a relative moving device (9-11) configured to relatively move the circuit board (1) and the mask (4) in a horizontal direction (Column 1, Line 58-Column 2, Line 4, Column 5, Lines 21-49, Lines 40-50, Column 6, Lines 11-19 and Column 6, Line 64-Column 17,Line 12); and 
a relative position control device (15) configured to control relative positions of the circuit board and the mask by controlling the relative moving device based on the movement state of each of the at least one target through hole (18) detected by the movement state acquiring device (Column 4, Line 64-Column 5, Lines 5).
	With respect to claim 8, Tanaka et al. teaches the relative position control device (15) controls a relative positional relationship between the circuit board (1) and the mask (4) based on an allowable range of a deviation amount of each of reference points of the multiple target through holes (18) defined for each of the multiple target through holes as the at least one target through hole (Column 1, Lines 50-63 and Column 5, Lines 40-50).
	With respect to claim 9, Tanaka et al. teaches the claimed invention however does not explicitly disclose a second imaging device capable of entering between the circuit board and the mask when the circuit board is at the separated position, wherein the relative position control device controls the relative moving device based on relative positions of at least one reference mark formed on the mask and at least one reference 
Maeda et al. teaches a second imaging device (20) capable of entering between the circuit board (10) and the mask (12) when the circuit board is at the separated position (Figures 9a-9c), wherein the relative position control device controls the relative moving device based on relative positions of at least one reference mark (12a) formed on the mask (12) and at least one reference mark (10m) formed on the circuit board (10), which are imaged by the second imaging device when the circuit board (10) is at the separated position (Figure 6a), and the movement state of each of the at least one target through hole acquired by the movement state acquiring device (Paragraphs 0019, 0026-0029, 0032, 0034, 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a movement state acquiring device taught by Tanaka et al. to acquire movement of each through hole as taught by Maeda et al. for the purpose of effectively aligning a substrate with a mask plate with high positional accuracy by eliminating a positioning error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 a.	Mantani et al. (US Patent 9,332,681), Yamasaki et al. (US Patent 6,609,458), Sakamoto (US Patent 6,568,321), Ishida et al. (US Patent 6,505,553), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853

/MATTHEW G MARINI/           Primary Examiner, Art Unit 2853